Title: From John Adams to Laurent Bérenger, 7 June 1781
From: Adams, John
To: Bérenger, Laurent



Sir
Amsterdam June 7th. 1781

Capt. Isaac Cazneau of Boston, lately arrived here from Norway, in his passage on board a Danish Vessel, unfortunately fell in with an English Privateer belonging to Hull, called the Flying Fish, who took away his Mate who was his Brother, and a Negroe Boy of about fifteen Years of age named Pompey. The Mate the flying Fish left in Prison in Hull, but kept the Negro on board.
The Privateer is lately taken by a French Privateer the Sans Peur, and carried into Helvoetsluis with the Negro on board, who is a Native of North America, and a Freeman.
Capt. Cazneau is very anxious to obtain for him his liberty. I have the Honour to beg your Interposition in this business, in the absence of his Excellency the Duke de la Vauguion, that if it can be done with propriety, the Boy may be discharged. It is the constant practice in France to set Americans at Liberty, who have been captured in like manner.
Capt. Cazneau is a Gentleman of good Character and well known, so that his Testimony I suppose would be sufficient to prove the facts, but other Witnesses are here, if they were necessary.
I have the Honour to be, with great Respect Sir, your most obedient and most humble Servt.
